Citation Nr: 1039692	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-39 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES


1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 2001 to March 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the Veteran's claims for 
service connection for a left shoulder disorder, for a left ankle 
disorder and for an upper back disorder (cervical spine 
disorder), among other claims.

A November 2006 Decision Review Officer (DRO) decision granted 
the Veteran's claims for service connection for tinnitus, for a 
left knee disorder and for cervical cytological high and low 
grade squamous lesions.  These claims are therefore not before 
the Board for its consideration.  In a December 2006 statement, 
accompanying her VA Form 9, the Veteran specifically limited her 
appeal to the three issues listed on the title page.  

Additional evidence pertinent to the one of the claims remaining 
on appeal was submitted subsequent to the issuance of the May 
2008 supplemental statement of the case (SSOC).  The Veteran's 
representative waived RO consideration of this evidence in the 
September 2010 informal hearing presentation (IHP).  See 38 
C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran claims that she suffers from left shoulder, left 
ankle and cervical spine disorders as a result of falling off an 
obstacle course during basic training.  She also contends that 
she has left ankle pain that started when she began limping 
because of a left hip injury in December 2001.

Service treatment records document a fall during basic training 
and her subsequent subjective complaints of left ankle and left 
shoulder pain/disorders.  The Veteran was afforded a QTC 
examination in May 2006, following which left shoulder strain, 
left ankle sprain, and cervical strain were diagnosed.  However, 
this May 2006 QTC examination did not offer an opinion regarding 
the etiology of these disorders.  Such an opinion is required to 
decide this claim.

Prior to scheduling the Veteran for examination, outstanding 
treatment records from the Naval Hospital at Camp Lejuene should 
be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Naval Hospital at Camp Lejuene, 
South Carolina, since December 3, 2007. All 
records and/or responses received should be 
associated with the claims file.

2.  After completion of 1 above, arrange for 
the Veteran to undergo a VA orthopedic 
examination, to ascertain the nature and 
etiology of any left shoulder, left ankle and 
cervical spine disorder found.  The entire 
claims file, to include a complete copy 
of the REMAND, must be made available to 
the examiner designated to examine the 
Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests (to 
include x-rays, as necessary) and studies 
should be accomplished (with all findings 
made available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

Then, based on examination findings, medical 
principles, and historical records, including 
available service treatment records, for any 
identified left shoulder, left ankle and 
cervical spine disorder, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any such disorder 
(1) was first manifest, had its onset during, 
or is otherwise related to the Veteran's 
period of active duty, (2) was manifested to 
a compensable degree within one year after 
the Veteran's discharge from service on March 
24, 2004; or (3) is due to, or is aggravated 
by, any service-connected disability.  The 
Veteran is service connected for: left hip 
synovitis, tinnitus, left knee 
chondromalacia, and cervical cytological high 
and low grade squamous lesions.  For purposes 
of this analysis, aggravation is defined as a 
permanent worsening of the nonservice-
connected disability beyond that due to the 
natural disease process.  If aggravation by a 
service-connected disability has occurred, 
the examiner should estimate by how much. 

The examiner should set forth the complete 
rationale for any opinion expressed and 
conclusion reached in a printed report.  If 
any requested opinion cannot be given, the 
examiner should state the reason(s) why.

3.  To help avoid future remand, ensure that 
all requested actions have been accomplished 
(to the extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claims remaining on appeal 
under all theories of entitlement, to include 
on a direct, presumptive and secondary basis.  
If any benefit sought on appeal is not 
granted, furnish the Veteran and her 
representative with an SSOC and afford them 
an opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


